THIS was an action of debt brought on a sheriff’s bond.
The defendant plead the act of the 10th July, 1729, c. 25. whereby amongst óther things it was enacted, (sect. 3.) “ that all actions thereafter to be brought on sheriffs’ “ bonds thereafter to be passed, should be sued or “ brought within the space of five years after the passing “ of such bond, and not afterwards.” That the bond on which this suit was brought, was passed after the enacting of the said act of Assembly, and that the suit had not been commenced within the space of five years after the passing of the act. The plaintiff replied that-an act of Assembly, passed the 2d of October, 1753, entitled “An act for se- “ curing- and recovering the money therein mentioned,” and that the said sheriff did receive the sum of-money, on account of ordinary licenses for the use of the public of this State, before the passing of the said act. The defendant demurred to the replication, and the Court gave judgment for the defendant.
See the pleading in 2 Harris’s Entries, 405.